UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7187


JAMEY LAMONT WILKINS,

                  Plaintiff - Appellant,

             v.

OFFICER GADDY, in his individual and official capacity,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00299-GCM)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamey Lamont Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamey     Lamont    Wilkins       appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed    the    record     and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Wilkins     v.     Officer       Gaddy,    No.    3:08-cv-00299-GCM

(W.D.N.C. July 2, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and     argument      would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                          2